Court of Appeals, State of Michigan

                                              ORDER
                                                                          Amy Ronayne Krause
 Gilbert Stanow v William Beaumont Hospital                                 Presiding Judge

 Docket No.   346641 I 347275                                             Mark J. Cavanagh

 LC No.       2018-167805 NH/ 2018-1658 19-NH                             Douglas B. Shapiro
                                                                            Judges



               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued December 17, 2019 is hereby VACATED. A new opinion is attached to this order.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                              MAR 1 7 2020
                                     Date
                                                            ~            ,{,;f- 9-.
                                                                         Chielerk